891 So. 2d 1211 (2005)
Diane FERRARO n/k/a Diane Deighton, Appellant,
v.
James L. FERRARO, Appellee.
No. 3D03-2573.
District Court of Appeal of Florida, Third District.
February 2, 2005.
*1212 Kohlman Hamlin LLP and Robert F. Kohlman, Miami, for appellant.
Dino G. Galardi, Miami, for appellee.
Before GERSTEN, GREEN, and WELLS, JJ.
PER CURIAM.
The former wife appeals from the trial court's dismissal of her petition for modification of alimony. For the following reasons, we affirm.
Viewed as a whole, we find that the language used in the parties' post-nuptial agreement, incorporated into the final judgment of dissolution of marriage, indicates a clear intention that the agreed-upon alimony provisions control and that their terms would be modifiable only as provided by the agreement. Thus, "[t]he trial court, having approved and adopted all provisions of the agreement, was without jurisdiction, and correctly refused to undertake modification. We, too, have neither the authority nor the power to alter or reform the parties' agreement." Agliano v. Agliano, 605 So. 2d 597, 598 (Fla. 2d DCA 1992). See also Cunningham v. Cunningham, 499 So. 2d 880, 882 (Fla. 1st DCA 1986) ("It is well-established that the statutory right to petition for modification of an alimony award may be intentionally or impliedly waived and that the waiver may be stated in express terms or through interpretation of the agreement as a whole.").
Affirmed.